In the case of Miller v. Vizzard Investment Co., 195 Ala. 467,70 So. 639, we held that the uninterrupted occupation of land by one tenant in common for more than 20 years, under claim of right, to the exclusion of cotenants both as to possession and the enjoyment of rents and profits, and without any recognition by the occupant of the rights of his cotenants, would vest the entire title in such occupant under the doctrine of prescription.
In the present case, however, we are satisfied from a reconsideration of the testimony in the record, including that of the respondent Copeland himself, that, some 5 years before the completion of the prescriptive period, complainant asserted her claim to an heir's interest in the land, and that Copeland distinctly recognized her interest as an heir; the only controversy between them being as to how much she ought to receive for that interest.
In this view of the evidence, the rule of prescription does not apply, and it results that the decree of the circuit court granting the relief prayed must be affirmed.
Affirmed.